     Case 3:18-cv-00243-RCJ-WGC Document 11 Filed 04/17/20 Page 1 of 2



1
2
3
4
5
6                                 UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
8                                                    ***
9     KEVIN PATRICK GUNTRUP,                                 Case No. 3:18-CV-00243-RCJ-WGC
10                                              Plaintiff,             ORDER OF DISMISSAL
11           v.
12    WASHOE COUNTY JAIL, et al.,
13                                           Defendants.
14
15          Plaintiff filed an application to proceed in forma pauperis (ECF No. 1) and third amended

16   complaint (ECF No. 7). The Court screened the third amended complaint and dismissed the

17   complaint with leave to amend. (ECF No. 10). Plaintiff was ordered to file a new IFP and amended

18   complaint on or before August 15, 2019. The Court further ordered that “If Plaintiff fails to file a

19   fourth amended complaint within the 30 days, the action may be dismissed.” Plaintiff has not

20   complied with the Court’s order (ECF No. 10).

21          In determining whether to dismiss an action for lack of prosecution, failure to obey a court

22   order, or failure to comply with local rules, the court must consider several factors: (1) the public’s

23   interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the

24   risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their

25   merits; and (5) the availability of less drastic alternatives. See Thompson, 782 F.2d at 831;

26   Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali,

27   46 F.3d at 53.

28
     Case 3:18-cv-00243-RCJ-WGC Document 11 Filed 04/17/20 Page 2 of 2



1          IT IS HEREBY ORDERED that this action is DISMISSED for Plaintiff’s failure to
2    comply with Court Order (ECF No. 10).
3          IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
4          IT IS SO ORDERED, this 17th day of April, 2020.
5
6
                                                 ROBERT C. JONES
7                                                United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
